     Case 5:20-cv-01811-DMG-JC Document 9 Filed 01/04/21 Page 1 of 1 Page ID #:127



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    FORREST C. TAYLOR,                   ) Case No. CV 20-01811-DMG-JC
                                           )
12                         Petitioner,     )
                                           ) JUDGMENT
13                  v.                     )
                                           )
14    WARDEN,                              )
                                           )
15                                         )
                          Respondent.      )
16
17         Pursuant to this Court’s Order Dismissing Petition for Writ of Habeas
18 Corpus and Action without Prejudice, IT IS ADJUDGED that the Petition for Writ
19 of Habeas Corpus by a Person in State Custody filed in this action and this action
20 are dismissed without prejudice.
21         IT IS SO ADJUDGED.
22
23 DATED: January 4, 2021
24
25                                        _______________________________
26                                        DOLLY M. GEE
                                          UNITED STATES DISTRICT JUDGE
27
28
